Citation Nr: 1040714	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-15 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent 
for residuals of a fractured left ankle with degenerative 
changes.

2.  Entitlement to a disability rating greater than 20 percent 
for instability of the right knee, postoperative.

3.  Entitlement to a disability rating greater than 10 percent 
for limitation of extension of the right knee with degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1953 until July 1957.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of a fractured left ankle with 
degenerative changes has not been productive of ankylosis of the 
joint.

2.  The Veteran's postoperative instability of the right knee has 
been productive of no more than moderate instability.

3.  The Veteran's limitation of extension of the right knee with 
degenerative joint disease has been productive of the functional 
equivalent of extension limited to 30 degrees of movement.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 percent 
for residuals of a fractured left ankle with degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Code 5270 (2010).

2.  The criteria for a disability rating greater than 20 percent 
for postoperative instability of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2010).

3.  The criteria for a disability rating of 40 percent, and no 
higher, for limitation of extension of the right knee with 
degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.71a, Diagnostic Code 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that her service-
connected residuals of a fractured left ankle with degenerative 
changes, instability of the right knee, postoperative , and 
limitation of extension of the right knee with degenerative joint 
disease are more disabling than evaluated.  

General Legal Criteria 

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
her ability to function under the ordinary conditions of daily 
life, including employment, by comparing her symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.  If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, swelling, 
and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the 
VA General Counsel held in VAOPGCPREC 9-98 after reiterating its 
holding in VAOPGCPREC 23-97 that pain as a factor must be 
considered in the evaluation of a joint disability with arthritis 
and that the provisions of 38 C.F.R. § 4.59 are for 
consideration.

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In order to evaluate the level of disability 
and any changes in severity, it is necessary to consider the 
complete medical history of the veteran's disability. Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase 
in the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

1.	 Left Ankle

Service treatment records show that the Veteran suffered a spiral 
fracture of the left ankle while playing softball in July 1956.  
By rating decision dated in May 1964 the RO granted service 
connection for residuals of fracture, left ankle and assigned a 
noncompensable disability rating from March 26, 1964, the date of 
the Veteran's claim for service connection.  By rating decision 
dated in July 2001 the RO increased the Veteran's disability 
rating for the left ankle from noncompensable to 10 percent 
effective October 6, 2000, the date of the Veteran's claim for an 
increased rating.  In the rating decision on appeal, the RO 
increased the Veteran's disability rating for the left ankle from 
10 percent to 30 percent effective July 25, 2007, the date of the 
Veteran's claim for an increased rating.  

The Veteran's left ankle disorder is rated under 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5270.  Under DC 5270, the Veteran's 
current 30 percent rating contemplates ankylosis of the ankle in 
plantar flexion, between 30 and 40 degrees, or in dorsiflexion at 
less than 30 degrees.  A 40 percent rating is warranted with 
evidence of ankylosis in plantar flexion at more than 40 degrees, 
or in dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  30 C.F.R. § 4.71a, 
DC 5270.

Evidence relevant to the level of severity of the Veteran's 
service-connected residuals of a fractured left ankle with 
degenerative changes includes VA examination reports dated in 
September 2007, November 2008, and April 2010.  During the 
September 2007 examination the Veteran reported swelling, 
stiffness, and constant pain in the left ankle.  The pain was 
burning, aching and sharp, and described as 10 out of 10.  She 
had difficulty walking, and used a walker to ambulate.  On 
physical examination, there was tenderness, but no edema, 
effusion, weakness, redness, heat, or deformity.  Ankylosis of 
the ankle was present with dorsiflexion and plantar flexion at 
zero degrees.

On VA examination in November 2008 the Veteran was unable to 
stand without the support of her walker due to pain in her lower 
extremities.  The left ankle had tenderness and guarding of 
movement.  There were no signs of edema, effusion, weakness, 
redness, or heat.  There was no subluxation, and no deformity of 
the joint.  The Veteran had 10 degrees of dorsiflexion and 15 
degrees of plantar flexion.  Pain and a lack of endurance had a 
major functional impact on the use of the left ankle, 
additionally limiting movement by 10 degrees.

On VA examination in April 2010, the Veteran reported flare-ups 
of pain, once a day, lasting for 24 hours.  This pain was 
described as nine on a scale of one to 10.  She reported 
difficulty walking or standing even with the support of a walker.  
Due to the nature of her limitations, she was unable to climb 
steps.  Physical examination revealed no signs of edema, 
instability, abnormal movement, effusion, weakness, redness, 
hear, deformity, guarding of movement, malalignment of joints of 
subluxation.  The examiner reported no ankylosis, with 
dorsiflexion to 15 degrees and plantar flexion to 30 degrees.  
Repetitive range of motion was possible, and there was no 
additional limitation as a result of pain, fatigue, weakness, or 
lack of endurance.  The examiner opined that as a result of her 
service connected left ankle fracture, the Veteran was unable to 
walk or stand without her walker, and that even with her walker 
she hops or limps on her right ankle.

After a careful review of the evidence above, the Board finds the 
Veteran's left ankle disability to be no more than 30 percent 
disabling.  As stated, the current 30 percent evaluation 
contemplates ankylosis of the ankle in plantar flexion, between 
30 and 40 degrees, or in dorsiflexion at less than 30 degrees.  
In order for a higher rating to be assigned, the evidence must 
show ankylosis in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  30 C.F.R. § 4.71a, 
DC 5270.

Here, ankylosis of the left ankle was present with dorsiflexion 
and plantar flexion at zero degrees in September 2007.  
Subsequently, the Veteran had 10 degrees of dorsiflexion and 15 
degrees of plantar flexion with pain and a lack of endurance 
having a major functional impact on the use of the left ankle, 
additionally limiting movement by 10 degrees in November 2008.  
In April 2010, the Veteran's left ankle was not ankylosed, and in 
fact had dorsiflexion to 15 degrees and plantar flexion to 30 
degrees.  The Veteran was not additionally functionally limited 
by pain fatigue, weakness, or lack of endurance.  Accordingly, a 
higher, 40 percent, rating cannot be awarded under either DC 5270 
or DeLuca.  

It appears that the Veteran's left ankle disorder significantly 
improved between the September 2007 VA examination and the April 
2010 VA examination.  However, the Veteran is currently in 
receipt of a 30 percent disability rating for the left ankle and 
the Board will not disturb this.  

The Board has also considered applicability of other DCs for the 
ankle, but notes that a rating of higher than 30 percent is not 
available under any code other than DC 5270.  See 38 C.F.R. § 
4.71am, DC 5271 for limitation of motion; DC 5272 for ankylosis 
of the subastragalar or tarsal joint; DC 5273 for malunion of the 
os calcis or astragalus; or DC 5274 for astragalectomy.

Based on the foregoing, the Board concludes a disability rating 
greater than 30 percent for the Veteran's left ankle disorder is 
not warranted for the entire time period on appeal.  As the 
preponderance of the evidence is against the claim, there is no 
doubt to be resolved.   38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

2.	 Right Knee

Service treatment records show that the Veteran injured her right 
knee in July 1954 and underwent arthrotomy in March 1955.  By 
rating decision dated in December 1957 the RO granted service 
connection for scar, P.O., removal medial meniscus, right knee, 
and assigned a noncompensable 10 percent disability rating 
effective July 12, 1957, the day after the Veteran's discharge 
from military service.  By rating decision dated in November 1967 
the RO assigned a temporary 100 percent disability rating from 
May 9, 1967 to July 1, 1967 due to right knee surgery and a 10 
percent disability rating was continued beginning July 1, 1967.  
By rating decision dated in July 2001 the RO continued a 10 
percent disability rating for limitation of extension of 
postoperative right knee with degenerative joint disease and 
assigned a separate 20 percent disability rating for instability 
of the right knee effective October 6, 2000, the date of the 
Veteran's claim for an increased rating.  In the rating decision 
on appeal, the RO continued the 20 percent rating previously 
assigned for instability of the right knee and also continued the 
10 percent rating previously assigned for postoperative right 
knee with degenerative joint disease.  

Right knee instability is rated under 38 C.F.R. § 4.71a, DC 5257 
with contemplates a 20 percent rating on moderate recurrent 
subluxation or lateral instability.  A 30 percent rating is 
warranted where recurrent subluxation or lateral instability 
severe.  38 C.F.R. § 4.71a, DC 5257.  

The words "slight", "moderate" and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.


The Veteran's service-connected limitation of extension of the 
right knee with degenerative joint disease is currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5261.  Pursuant to 
DC 5261, limitation of extension of a leg warrants a 
noncompensable evaluation if extension is limited to 5 degrees, a 
10 percent evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 30 
percent evaluation if extension is limited to 20 degrees, a 40 
percent evaluation if extension is limited to 30 degrees or a 50 
percent evaluation if extension is limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.  Pursuant to DC 5260, limitation of 
flexion of a leg warrants a noncompensable evaluation if flexion 
is limited to 60 degrees, a 10 percent evaluation if flexion is 
limited to 45 degrees, a 20 percent evaluation if flexion is 
limited to 30 degrees or a 30 percent evaluation if flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Where a claimant has both limitation of flexion and limitation of 
extension of the same leg, he must be rated separately under DC's 
5260 and 5261 to be adequately compensated for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-2004 (September 
17, 2004).  Under certain circumstances, a separate disability 
evaluation may be assigned for arthritis of the knee under DC 
5003 in addition to the rating for instability under DC 5257.  
VAOPGCPREC 9-98 and VAOPGCPREC 23-97.    

Also relevant is 38 C.F.R. § 4.71a, DC 5003 which pertains to 
degenerative arthritis.  Pursuant to DC 5003, degenerative 
arthritis is to be evaluated based on the limitation of motion of 
the joint.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  If the joint is affected by limitation of 
motion but the limitation of motion is non-compensable under the 
appropriate diagnostic code, a 10 percent rating applies for each 
such group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent rating applies 
for X-ray evidence of involvement of two or more minor joint 
groups. A 20 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups, with occasionally 
incapacitating exacerbations. 38 C.F.R. § 4.71a, DC 5003.  

Evidence relevant to the level of severity of the Veteran's 
service-connected limitation of extension of the right knee with 
degenerative joint disease and instability of the right knee, 
postoperative includes VA examination reports dated in September 
2007, November 2008, February 2009, and April 2010.  

On VA examination in September 2007, the Veteran had a 50 year 
history of degenerative joint disease of the right knee due to an 
in-service injury.  She reported weakness, stiffness, swelling, 
licking, redness, giving way and lack of endurance of the right 
knee.  Pain occurred twice a day and lasted for two days each 
time.  Pain in the knee was described as ten out of ten, and the 
Veteran relied on medication to help alleviate the symptom.  She 
was able to walk with the use of a walker, but could only walk a 
few feet at a time.  Range of motion was to 120 degrees of 
flexion and -10 degrees of extension.  The Veteran had right knee 
pain with buckling, and McMurray's and drawers signs were 
present.

On VA examination in November 2008 the Veteran reported constant 
right knee pain with weakness, stiffness, and swelling.  Pain was 
at a level of nine out of ten and traveled up and down the hips.  
She described additional symptoms of inability to straighten the 
right knee.  Due to the condition of her knee, she had difficulty 
walking and could not use stairs.  The knee had effusion, 
tenderness, and guarding of movement.  There were no signs of 
edema, weakness, redness, or heat and no subluxation.  Flexion 
was to 90 degrees and extension was to 10 degrees.  Following 
repetition, the knee had functional limitation of an additional 
ten percent.

On VA examination in February 2009 the Veteran complained of 
constant burning pain in the right knee, traveling up to the 
thigh and hip.  There were reports of weakness, stiffness, 
swelling, giving way, locking, and fatigability, but no heat, 
redness, lack of endurance or dislocation of the knee.  The 
Veteran was unable to stand or walk without the use of a walker.  
Range of movement was from 90 degrees of flexion to zero degrees 
of extension.  In both cases, pain began at 60 degrees of 
movement, but no additional functional limitation in degrees was 
present due to pain, fatigue, weakness, or incoordination.

Radiographic imaging of the right knee in February 2009, revealed 
marked periarticular osteopenia.  Moderate narrowing of the 
medial compartment joint space was noted and there was a small, 
wide based, bony projection from the medial cortex of the 
proximal tibial shaft.  This bony projection was indicated as a 
possible residual of post-trauma or sign of exostosis.

VA examination in April 2010 revealed reports of weakness, 
stiffness, swelling, giving way, lack of endurance, locking, 
fatigability, tenderness, effusion, pain and dislocation.  The 
Veteran indicated that pain was at a level of nine out of ten, 
and during flair-ups she was unable to stand or walk without 
support from her walker, and even then mobility was very limited.  
There was increasing difficulty using the toilet due to her 
inability to remain seated for long periods of time.  Gait was 
antalgic and required the use of a cane or walker, but not a 
brace, crutches, corrective shoes or a wheelchair.  Objectively, 
the knee showed signs of instability, tenderness and guarding of 
movement.  There was, however, no subluxation.  The Veteran had 
90 degrees of flexion, with pain starting at 70 degrees.  On 
repetitive use, extension was to 10 degrees with pain beginning 
at 30 degrees but with no additional functional limitation.

The Board finds the Veteran's right knee instability does not 
warrant a disability rating greater than 20 percent.  In order to 
warrant a 30 percent rating, recurrent subluxation or lateral 
instability must be severe.  38 C.F.R. § 4.71a, DC 5257.  Here, 
in September 2007 there was buckling with positive McMurray's and 
drawers signs, and in February 2009 and April 2010 the Veteran 
reported giving way of the right knee.  However, in November 2008 
there were no signs of edema, weakness, redness, or heat and no 
subluxation.  In February 2009 there was no heat, redness, lack 
of endurance, or dislocation of the knee.  Also, in April 2010 
there was no subluxation.  While there have been objective signs 
of instability, symptoms have not been shown to be "severe" as 
contemplated under DC 5257 in order to warrant a rating higher 
than 20 percent.

With regard to range of motion, the Board finds that a 40 percent 
disability rating is warranted.  As above, DC 5261 contemplates a 
40 percent with extension limited to 30 degrees, and a 50 percent 
rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a, 
DC 5261.

Here, examination in April 2010 revealed that pain on extension 
began at 30 degrees of motion, and while the Veteran was able to 
move the knee to 10 degrees of extension, the Board finds her 
movement to be functionally limited to 30 degrees.  Hence a 40 
percent rating is warranted for loss of extension.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, DC 5261.

As for the potential for an even higher rating based on another 
DC, the Board finds that the evidence does not warrant a 
disability rating greater than 40 percent.  While the Veteran 
reportedly had flexion of the right knee to 90 degrees with pain 
at 60 degrees, such a finding would only warrant a noncompensable 
evaluation under DC 5261 for loss of flexion.  The only other 
potentially applicable DC that provides for an evaluation in 
excess of 40 percent is 5256 (ankylosis of the knee).  There is 
no current evidence of ankylosis of the knee.  In fact, the 
medical evidence of record, as summarized in pertinent part 
above, is consistently negative for ankylosis.  Thus, DC 5256 is 
not for application.  

Based on the foregoing, the Board concludes that the Veteran's 
right knee warrants ratings of 20 percent for instability and 40 
percent for limitation of motion.  The entire record has been 
reviewed, and there is no doubt to be resolved.   38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The record shows that the Veteran is not currently working.  As 
such, the Board must adjudicate the issue of whether referral for 
an extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are 
inadequate for rating any of the Veteran's service-connected left 
ankle and right knee disorders.  The competent medical evidence 
of record shows that her left ankle and right knee disorders are 
primarily manifested by pain, tenderness and limitation of 
motion.  Many of the applicable diagnostic codes used to rate the 
Veteran's disabilities provide for ratings based on limitation of 
motion.  See Diagnostic Codes 5270 and 5261.  The effects of pain 
and functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
202.  The effects of the Veteran's disabilities have been fully 
considered and are contemplated in the rating schedule; hence, 
referral for an extraschedular rating is unnecessary at this 
time.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Substantially compliant notice was sent in August 2007 and 
October 2008 letters and the claim was readjudicated in a June 
2010 supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant adequate physical 
examinations, obtained medical opinions as to the severity of 
disabilities, and afforded the appellant the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

A disability rating greater than 30 percent for residuals of a 
fractured left ankle with degenerative changes is denied.

A disability rating greater than 20 percent for postoperative 
instability of the right knee is denied.

A disability rating greater than 40 percent for limitation of 
extension of the right knee with degenerative joint disease is 
granted subject to the controlling regulations applicable to 
payment of monetary benefit.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


